Citation Nr: 1219970	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-38 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2002 to April 2006.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Regional Office (RO) in Buffalo, New York, which granted service connection for PTSD and established an initial disability rating of 30 percent.

During the course of the appeal, the RO granted an initial 50 percent disability rating for PTSD.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

PTSD is manifest by intermittent suicidal ideation, near-continuous depression, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Total occupational and social impairment, gross impairment in thought processes, persistent delusions or hallucinations, disorientation to time or place, and memory loss for own name have not been shown.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center records have been obtained.  The Veteran also was afforded VA examinations in order to ascertain the current severity of the service-connected disabilities.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In July 2011, the Board remanded these matters for the obtaining of all outstanding VA medical records pertaining to the Veteran and the performance of an updated VA examination.  The Veteran's VA medical records appear to have been associated with the claims folder.  In August 2011 and September 2011, letters were sent to the Veteran's address of record attempting to schedule him for the requested VA examination.  Additionally, in August 2011 and October 2011, VA personnel attempted to contact the Veteran via telephone.  No response from the Veteran has been received.  Although the examination requested in the July 2011 remand has not been performed, the Board finds that reasonable efforts have been made to contact the Veteran and schedule him for the requested examination.  As such, the Board finds that there has been substantial compliance with the prior remand, and an additional remand for development of the claims is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

PTSD

The Veteran's service connected PTSD is currently rated as 50 percent disabling.

Psychiatric disabilities other than eating disorders are rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

A September 2006 VA treatment record reflects that the Veteran had problems with his anger.  The treatment provider assigned a GAF score of 48.  

In October 2006, a VA examiner noted that the Veteran was having fewer angry outbursts, and the Veteran had found a job.  The Veteran had difficulty sleeping.  It was further noted that the Veteran had spontaneous and coherent speech, organized thoughts, and fair insight and judgment.  No hallucinations, suicidal ideation, or homicidal ideation was present.  The examiner assigned a GAF score of 55.

A VA treatment record from December 2006 indicates that the Veteran had frequent angry outbursts and nightmares about once per week.  No hallucinations, suicidal ideation, or homicidal ideation was reported.  The Veteran presented with a restricted affect, but his speech was spontaneous and coherent.  A GAF score of 55 was listed.

In September 2007, a VA treatment provider wrote that the Veteran was discouraged and pessimistic.  The Veteran admitted that he had considered suicide but had no plans to follow through.  The examiner provided a GAF score of 44.

An October 2007 VA treatment record reflects that the Veteran had good hygiene.  His affect and mood were depressed.  A GAF score of 45 was listed.

A March 2008 VA treatment record indicates that the Veteran had occasional thoughts of self-harm.  The examiner indicated that the Veteran's speech was clear, coherent, and spontaneous.  His affect and mood were stable and calm.  No hallucinations or delusions were noted.  He experienced poor sleep and intermittent depression.  The examiner gave a GAF score of 47.  Later in March 2008, another VA treatment provider gave the Veteran a GAF score of 45.

On VA compensation and pension examination in April 2008, it was noted that the Veteran had anger problems.  He had worked at several jobs since leaving the military.  He used an antidepressant.  The Veteran reported having hit his wife in the face.  He also reported hitting his children, even though they are all less than four years old.  The examiner remarked that the Veteran was nervous but had fair eye contact throughout the examination.  He had adequate grooming.  His speech was spontaneous and non-pressured.  No delusional features were present.  His thought processes were deemed coherent.  He had previously had suicidal ideations.  The examiner assigned a GAF score of 43 for combined PTSD and depression, and a score of 49 for PTSD alone.

A VA treatment record from April 2008 reflects the Veteran's complaints of insomnia, nightmares, anxiety, poor memory, and flashbacks.  The Veteran remarked that he was unable to concentrate at work, and so he had been fired from many jobs.  No hallucinations or delusions were present.  The examiner indicated that there was no suicidal or homicidal ideation.  Remote memory and judgment were impaired.  The examiner assigned a GAF score of 55.

An April 2008 VA neuropsychology consult report reflects that the Veteran experienced nightmares two or three times per week.  The Veteran said that he saw his friends about once per month.  He had a history of suicidal ideation.  Anxiety and anger problems were present.  The examiner stated that the Veteran's recall of a word list was mildly impaired but within normal limits.  Letter fluency was moderately deficient, and visuomotor scanning and sequencing was severely compromised.  The examiner remarked that the Veteran scored in the severely depressed range on the Beck Depression Inventory.  He additionally scored in the severe range on the Beck Anxiety Inventory.

In May 2008, the Veteran told a VA mental health provider that he was unemployed.  The treatment provider indicated that the Veteran denied suicidal and homicidal ideation.  A GAF score of 47 was listed.  A June 2008 follow-up record contains a GAF score of 49.

On VA compensation and pension examination in October 2008, the Veteran reported that he was hospitalized in February 2008 for suicidal ideation.  The Veteran complained of insomnia, irritability, and a hyper startle response.  The examiner noted that the Veteran was well groomed and had appropriate eye contact.  The Veteran's thought processes appeared coherent and goal-directed with no evidence of hallucinations, delusions, obsessions, or compulsions.  The examiner felt that the Veteran's memory skills were intact.  Suicidal and homicidal ideation was denied.  Disturbing thoughts and flashbacks were reported about once per week.  The examiner assigned a GAF score of 55.

Subsequent VA treatment records show that the Veteran attended a substance abuse program.

Considering the evidence, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the evidence reflects that Veteran's psychiatric symptoms warrant a 70 percent, but no higher, rating for PTSD.

The Board finds that, collectively, the Veteran's psychiatric symptoms have primarily consisted of near-continuous depression, impaired impulse control with unprovoked irritability, intermittent suicidal ideation, and difficulty in adapting to stressful circumstances.  Significantly, on neuropsychological testing in April 2008, the Veteran scored in the "severe" range for both depression and anxiety.  As such symptoms suggest occupational and social impairment with deficiencies in most areas, the Veteran's disability picture during the time frame in question is consistent with a 70 percent rating.

The Board notes, however, that at no point pertinent to the current claim for increase has the Veteran's PTSD met the criteria for at least the next higher, 100 percent, rating.  The objective medical evidence does not reflect such symptoms as a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name, that are characteristic of the 100 percent rating pursuant to VA's rating schedule.  The evidence of record does not reflect a total occupational and social impairment, and without total occupational and social impairment, a 100 percent evaluation is not warranted.

The Board notes that throughout the period of appeal, VA examiners have assigned the Veteran GAF scores of 48 (in September 2006), 44 (in September 2007), 45 (in October 2007 and March 2008), 47 (in March 2008), 43 and 49 (in April 2008), 47 (in May 2008), and 49 (in June 2008).  These scores are indicative of serious symptoms and serious impairment in social and occupational functioning, and thus are representative of the criteria for a 70 percent, and no higher, rating.  While higher GAF scores of 55 were assigned in October 2006, December 2006, April 2008, and October 2008, these scores appear to be intermittent and not representative of the overriding symptomatology expressed throughout the appeal.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of additional symptomatology than is currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An increased rating of 70 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

During the Veteran's April 2008 VA examination, he essentially reported an inability to sustain gainful employment due to anger and PTSD symptoms.  These assertions were reiterated in his October 2008 VA examination.  On these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

Thus, after giving the Veteran an opportunity to file a formal claim for a TDIU, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims for higher rating and for a TDIU.

The RO's letter should specifically explain how to establish entitlement to a TDIU.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA contracted examination, by an appropriate physician, at a VA contracted facility.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  The RO/AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim (to include consideration of 38 C.F.R. §§ 3.321(b) and 4.16(b)).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


